DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Otsubo et al. (US 2017/0297259) (Otsubo).
Otsubo discloses a high pressure gas tank and a method of making the tank.  Otsubo discloses an end ring (nozzle 16) for use in filament winding a pressure vessel (helical winding layer), comprising: an outer flange (16f); a platform (convex section 16t) supporting at least one spike (main body 16b) which extends outwardly from the platform (16t) in an axial direction, the at least one spike comprising a base dimension (a wider diameter where portion 16b is attached to flange 16f) and a tapered portion (thinner, tapered neck portion extending axially outward from the flange 16f).
Re claim 2, the tapered portion ends at a point (even when there are a series of points at the outward end of the nozzle, there is at least one point).
Re claims 4 and 5, the tapered neck surface of the spike is a surface feature with an annular groove.
Re claims 7-8, the left side of Fig. 5 shows that the nozzle has a central opening with long bearing jig 200 closing the central opening and defining a cap.
Re claim 9, the outer flange has a curved outer surface, this curvature is best shown by rotating Fig. 9A, 10A, 11A, 12A and 14A 90 degrees counter-clockwise such that the outer surface is the upper surface.
Re claim 10, the step of rotating the end ring on a rotating mandrel is shown in Fig. 5 wherein the liner 10 (comprising mandrel parts 12 and 18 and a nozzle 16) are rotated about liner axis AX as the laying down of filament fibers occurs as, e.g., the innermost helical winding layer formed in process S202 as discussed in paragraph [66].  The end ring defining at least one polar end of a pressure vessel.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Park (US 6216856).
Park discloses an end ring (annular top member, inverted or rotated 180 degrees or annular base member 50) for use in filament winding a pressure vessel (although not specifically used in a pressure vessel or in a filament winding process, the structure of each ring is configured for use in filament winding of a pressure vessel), the end ring (end ring 12) comprising: an outer flange (upper annular portion 18); a platform (central annular groove 28) supporting at least one spike (the entire lower annular portion 22, all projections and all slits 26 between the projections, collectively), the at least one spike comprising a base dimension (wider diameter at lower side attached to groove 28 when inverted) and a tapered portion 24.
Re claim 2, the tapered portion ends at a point (even when there are a series of points at the outward end of the nozzle, there is at least one point).
Re claim 3, each projection separated by adjacent slits 26 is considered an individual spike.
Re claims 4 and 5, the spike is the entire lower annular portion 22, all projections and all slits 26 between the projections, collectively.  The surface feature is one or more grooves (slits 26).

Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schimenti et al. (US 2017/0254477) (Schimenti).
Schimenti discloses an end ring (as shown in Fig. 12) for use in filament winding a pressure vessel, the end ring comprising: an outer flange (parts 88C and 90); a platform (ring 32c) supporting at least one spike (element 28c), the at least one spike comprising a base dimension (wider diameter at lower end) and a tapered portion (tapers to narrower upper end).
Re claim 2, the tapered portion ends at a point (even when there are a series of points at the outward end of the nozzle, there is at least one point).
Re claim 3, there are five spikes shown in Fig. 12.
Re claim 4, the hole 38c is a surface feature.
Re claim 9, the curvature of the upper surface of the outer flange is shown where the upper surface of 88c meets 90 and at the upper edge of 90.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Lobo et al. (US 2018/0194277) (Lobo).
Otsubo discloses the invention except for the diamond knurled surface.  Lobo teaches pyramidal (which represent diamond shaped) as a surface texture in lines 2-4 of paragraph [52] for a substrate or overmold material.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a diamond knurled surface to the spike to allow the tapered neck portion of the spike to adhere or couple with a stronger bond to molded material of the winding layer (see paragraph [52], lines 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733